                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION

    UNITED STATES OF AMERICA,                              CR 17–64–BLG–DLC

                         Plaintiff,

    vs.                                                            ORDER

    GEORGE SCOTT PRINDLE,

                          Defendant.


          Before the Court is Defendant George Scott Prindle’s motion for early

termination of supervised release. (Doc. 60.) Mr. Prindle pled guilty to one count

of distribution of methamphetamine, in violation of 21 U.S.C. § 541(a)(1), and on

January 31, 2018, was sentenced to 18 months imprisonment, followed by 3 years

supervised release. (Doc. 48.) Mr. Prindle now seeks the premature termination of

the remaining term of supervised release. The United States does not object.

(Doc. 61.)

          Under federal law, this Court may:

          after considering the factors set forth in section 3553(a)(1), (a)(2)(B),
          (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7) . . . terminate a
          term of supervised release and discharge the defendant released at any
          time after the expiration of one year of supervised release, pursuant to
          the provisions of the Federal Rules of Criminal Procedure relating to
          the modification of probation, 1 if it is satisfied that such action is
1
 The Federal Rules of Criminal Procedure generally obligate this Court to hold a hearing prior to
modifying the conditions of Mr. Prindle’s supervised release. Fed. R. Crim. P. 32.1(c). Such a
                                               1
       warranted by the conduct of the defendant released and the interest of
       justice.

18 U.S.C. § 3583(e)(1).

       This expansive phrasing makes clear that this Court “enjoys discretion to

consider a wide range of circumstances when determining whether to grant early

termination.” United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014). Mr.

Prindle began his three-year term of supervised release on June 14, 2019, rendering

him statutorily eligible for the premature termination of his remaining term of

supervised release. Accordingly, the Court will consider the pertinent factors.

       These include, but are not limited to: (1) “the nature and circumstances of the

offense and the history and characteristics of the defendant;” (2) “the need for the

sentence imposed . . . to afford adequate deterrence to criminal conduct [and] to

protect the public from further crimes of the defendant;” (3) the applicable

sentencing guidelines; (4) “the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar

conduct;” and (5) “the need to provide restitution to any victims of the offense.” 18

U.S.C. § 3553(a). This Court “need not discuss every factor,” but the record must

sufficiently establish that the Court fulfilled its “duty to explain its sentencing



hearing is not necessary, however, if Mr. Prindle waives it, or if the proposed modification is
favorable to him and the United States’ does not object. The premature termination of Mr.
Prindle’s supervised release is obviously favorable to him and the United States does not object.
(Doc. 61.) Accordingly, the Court will dispose of this matter without a hearing.
                                                2
decisions” which extends to the early termination of supervised release context.

Emmett, 749 F.3d at 821.

      The Court finds that consideration of the foregoing factors supports the early

termination of Mr. Prindle’s remaining term of supervised release. While his

underlying offense conduct is serious, Mr. Prindle’s post-conviction conduct is a

testament to the notion that people can learn from their mistakes. As the United

States agrees, Mr. Prindle has enjoyed “exemplary performance while on

supervision.” (Doc. 61 at 2.) Mr. Prindle’s recent medical issues, including a cancer

diagnosis, further support the premature termination of his remaining period of

supervised release. (Doc. 60.) In short, the interests of justice and Mr. Prindle’s

conduct on supervised release all support early termination in this matter. The Court

wishes Mr. Prindle the best of luck.

      Accordingly, IT IS ORDERED that the motion (Doc. 60) is GRANTED.

      IT IS FURTHER ORDERED that Mr. Prindle’s remaining term of supervised

release is TERMINATED as of the date of this Order.

      The Clerk of Court is directed to notify the United States Probation Office of

the making of this Order.

      DATED this 12th day of July, 2021.




                                         3
